Citation Nr: 1731721	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served from September 1960 to September 1963.

The matter originally came before the Board on appeal from an August 2010 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for degenerative joint disease of the right knee effective June 4, 2009 with an evaluation of 10 percent.  The Veteran timely appealed the decision with a notice of disagreement received by VA in March 2011.  The RO in Phoenix, Arizona currently has jurisdiction.

The Board considered the claim in February 2014, on which occasion it denied entitlement to an effective date earlier than June 4, 2009 for the award of service connection for degenerative joint disease of the right knee, and on which occasion it remanded the issue of entitlement to an increased initial disability rating for degenerative joint disease of the right knee from 10 percent.

In an April 2014 rating decision, the Appeals Management Center (now realigned as the Appeals Management Office) granted service connection for degenerative joint disease of the right knee due to limitation of extension, with a noncompensable evaluation assigned effective March 8, 2014.

In May 2014, the Board considered the issues of entitlement to increased initial disability ratings based on limitations of flexion and extension, on which occasion the matters were remanded for additional development.

The Board then reconsidered the matter in January 2015, on which occasion it denied increased ratings with respect to the right knee.  Nevertheless, the Board determined that the claim for TDIU was inferred with the claims for increased disability ratings based on evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam) ("[A] request for TDIU . . . reasonably raised by the record . . . involves an attempt to obtain an appropriate rating for a disability or disabilities, [including] as part of a claim for increased compensation.").  The claim for TDIU was remanded for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally, to be eligible for TDIU, a percentage threshold must be met.  See 38 C.F.R. § 4.16(a).  The Veteran's combined ratings do not meet either threshold requirement for TDIU.  See id.

Nevertheless, even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In this case, the Veteran meets the requirements for referral to the Director, Compensation Service for extra-schedular consideration.  The Veteran's service-connected disabilities have severely affected his ability to secure and retain substantially gainful employment.

At a compensation and pension (C & P) examination conducted in November 2015, the Veteran described difficulties in walking and driving due to the limitation of extension of his right knee and because of his status post, left total hip replacement.  11/23/2015, VBMS entry, C & P Examination, at 5, 16.  He stated that even long periods of sitting would lock up the knee, making it difficult to stand and walk.  Id. at 16.  The C & P examiner described the functional impact of those disabilities as affecting the Veteran's ability to squat, kneel, climb stairs, and stand and walk for prolonged periods.  Id. at 13, 24.  The Veteran constantly uses a brace and cane. Id. at 12-13, 23.  Moreover, the Veteran is service-connected for hearing loss and reports having difficulty hearing people.  Id. at 31.  In light of the foregoing, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Moreover, in September 2015, VA mailed out a letter to the Veteran requesting that he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).  09/01/2015, VBMS entry, 5103 / DTA Letter, at 1.  VA has not received a completed VA Form 21-8940 in response to September 2015 letter.  VA should resend a request for the Veteran to complete and submit a VA Form 21-8940.
 
Additionally, on remand, outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from October 2016 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.  Furthermore, request the Veteran to complete a VA Form 21-8940.

2.  Thereafter, refer the claim of entitlement to TDIU to the Director, Compensation Service for consideration of TDIU on an extra-schedular basis and notify the Veteran of such action.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

